UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 99-60077


                      UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                VERSUS
                        RICHARD E. BLACKMORE,
                                                  Defendant-Appellant.


            Appeal from the United States District Court
              for the Southern District of Mississippi
                         (3:98-CR-17-ALL-LS)
                           February 9, 2000
Before POLITZ and DAVIS, Circuit Judges, and RESTANI, Judge.*
PER CURIAM:**
     In this direct criminal appeal, Blackmore raises the following
issues: (1) the evidence on record is insufficient to sustain his
convictions; (2) the Government provided an illegal gratuity by entering
into a plea bargain with a witness; (3) the Government violated his
constitutional rights by exposing him to impermissible pre-indictment
delay and engaging in malicious prosecution; (4) the court failed to
give a jury instruction on duress to which he was entitled; and (5) the
court misapplied the United States Sentencing Guidelines.
     Based upon our view of the record and after considering the briefs



     *The Honorable Jane A. Restani, Judge, United States Court of
International Trade, sitting by designation.

     **Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and oral argument of counsel, we find no merit to any of appellant’s
arguments.   The judgment of conviction and sentence is therefore
affirmed.
     AFFIRMED.




                                 2